DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16907690 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 (of the instant application) does not disclose a conduit.  However, it would have been obvious, to one of ordinary skill within the art to remove a conduit (of claim 1 in the reference application) to reduce cost.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al (Carter) (US2008/0099514).
Regarding claim 1, Carter teaches a lid (Fig. 9) sized and configured to be attached to a container (Fig. 1), the container sized and configured to be filled with one or more fluids, the lid comprising a body (128) including an upper portion (120c) and a downwardly extending sidewall (128); a spout (120) disposed in the upper portion; a first opening (122) disposed within the spout, the first opening providing a first fluid pathway to a fluid disposed in an attached container; and a second opening (124) disposed within the spout, the second opening providing a second fluid pathway to a fluid disposed in the container (where the openings provide fluid pathways to fluid within the container).
Regarding claim 2, a common wall (120e) separating the first opening and the second opening.

Regarding claim 4, the first opening, the second opening and the common wall are each entirely disposed within the spout (Figs 6-9).
Regarding claim 5, a conduit (32) connected to the second opening, the first opening providing a fluid pathway to a first portion of the container, the second opening and the conduit providing a fluid pathway to a second portion of the container (where the second opening is capable of such).
Regarding claim 6, the lid is connected to a container and the container is filled with a fluid, the fluid disposed within the container can be poured through the first opening and the fluid disposed within the container may be sucked through the conduit and the second opening (the lid is capable of functioning as claimed).
Regarding claim 7, the second opening circumscribes at least a portion of the first opening (Figs 6-9).
Regarding claim 8, the first opening is at least partially defined by an outer wall of the spout; and wherein the second opening is at least partially defined by the outer wall of the spout (Figs 6-9).
Regarding claim 9, the first opening has a size that is at least twice a size of the second opening; and wherein a rate at which fluid can flow through the first opening is at least twice the rate at which fluid can flow through the second opening (Figs 6-9).

Regarding claim 15, further comprising a common wall (120e) disposed between the first opening and the second opening, the first opening providing a first fluid pathway to a fluid disposed in an attached container, the second opening providing a second fluid pathway to a fluid disposed in the container (Figs 6-9).
Regarding claim 16, the outer wall of the spout and the common wall define the first opening and the second opening (Figs 6-9).
Regarding claim 18, the first opening is sized and configured to allow a first rate of fluid flow, the second opening is sized and configured to allow a second rate of fluid flow, and the first rate of fluid flow is at least twice the second rate of fluid flow (Figs 6-9).
Regarding claim 19, the second opening circumscribes at least a portion of the first opening (Figs 6-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charter, in view of Davies et al (Davies) (US9,820,595).
Regarding claim 17, Charter DIFFERS in that it does not disclose the conduit is removably attached to the second drinking opening.  Attention however is directed to Davies, which discloses a conduit can be removable (Davis; straw member 68).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Charter, in view of Davies by employing the conduit to be removable for cleaning purposes.  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 11-13 are allowable.  Regarding claim 10, the prior art discloses the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736